Title: To George Washington from Alexander McDougall, 15 June 1782
From: McDougall, Alexander
To: Washington, George


                  
                     Sir
                     Westpoint 15th June 1782.
                  
                  I have studiously avoided troubling your Excellency, with
                     unnecessary Letters, since I have had the Honor of serving under your Orders.
                     It is to this motive, and not to neglect, that my silence to your Favors of the
                     2nd of March, and 1st of April is to be ascribed. I am however reluctantly
                     obliged, to trouble you with the Subject of this address; as well to justify my
                     Conduct, in objecting to the Court-Martial’s setting at FishKill, by Major General Heath’s Order, at the Time it was
                     summoned there; as to request some other papers from your recording Secretary.
                  The 6th Article of the Arrest charges me with an Offence, in
                     Conversation before the Field Officers of the Garrison; consequently they were
                     naturally to be Witnesses; and of this, General Heath; who formed the Arrest,
                     could not be ignorant; and another subject matter of the Arrest, rendered it
                     necessary, for the Engineer, Quarter Master and Commissary of the Garrison
                     also, to be Witnesses. Brigadier General Paterson was a Member of the Court.
                  Thus the Commandant, all the Field
                     Officers, and most of the other principal officers
                     of the Garrison were either Members of the Court, or Witnesses to attend it.
                     They were all so destitute of money, that the whole Massachusett’s Line could not muster
                     up a sufficient Sum to send one Officer of their
                     Line, to Congress, to get Accompts of their’s settled: Nor were any quarters
                     provided, either for the Court, or the numerous Army
                     Witnesses, who were to attend. By the assembling the Court at FishKill, the
                     Garrison was to be stripped of it’s Commandant, and all it’s principal Officers, without money to subsist themselves, or
                     quarters provided, and their poverty by that extraordinary and unjustifiable
                     Order, exposed to the Inhabitants, and that, twelve miles from the Center of
                     the Army, at a season when; the Navigation by reason of the Ice became extremely
                     precarious; so that when they were at Fishkill, or the East Side of the River
                     they would be detained many Days there, from the impassable State of the River,
                     however pressing the Call of Duty might be to
                     Westpoint; when no position was so convenient, in every respect, as this place.
                  From this State of facts, your Excellency may judge whether it
                     could be predicated of FishKill that it was "a
                     convenient place in it’s Vicinity," that is, in the Vicinity of Westpoint;
                     which are the Words of the after Order published at Philadelphia.
                  The calling the Court there was so inconvenient to all the
                     Members and Witnesses, so embarrassing to the Service, and so contrary to the
                     Letter and Spirit of your Excellency’s Order, for assembling the Court, that I
                     could not think of submitting to attend at FishKill. Besides those
                     Considerations the holding the Court there, would greatly lengthen out and delay the Trial; and a Delay of justice is a Denial
                     of Justice.
                  From this Detail it will be apparent to the Commander in Chief,
                     that "the Spirit of accommodating one another", or the Service, did not govern
                     General Heath, in ordering the Court to be holden at FishKill. I have taken the
                     Liberty to inclose a Certified Copy of his Orders on that Subject.
                  Your Excellency is pleased to say in your’s of the 2nd of March,
                     that, "it would be matter of Concern to you, that a practise should prevail of
                     publishing to the World, the Opinions which are given in Councils of War, as
                     you have always considered the Transactions of such Occasions to be under the
                     inviolable Sanction of Secrecy and Honor." Far be it from me, wantonly to add
                     to the Concern or cares of a Gentleman, already too much burdened with public
                     Cares: And it would give me pain to be in the least Degree the Cause of
                     imaginary Concern.
                  It is indisputable, that the general Opinion of a Council of War,
                     is to be kept secret, under the inviolable Sanction of Honor; till the Object
                     of such Opinion is attained; and so is the Opinion
                     of the several Members; for the same period, if the revealing of any of them
                     would defeat the End the Council had in Contemplation: And if the general
                     Opinion of the Council, or particular one of any of it’s Members, is founded on
                     any Secret of State; neither should be divulged at
                     any time when it may be injurious to the State. But
                     otherwise, I humbly conceive the general opinion of the Court and particular
                     one of any member, may be revealed; whenever the Object of the Deliberation is
                     obtained. And altho’ I can with great truth say that the Opinions of all
                     Councils I had the Honor of serving at, were kept
                     secret by me, ’till the Objects of them were
                     answered; yet I own I never considered myself bound in
                        Honor or Conscience any longer; unless any one of those Opinions was
                     connected with Secrets of State. The contrary principle carried to it’s fullest
                     Extent, might make a Council of War a secret
                     Conclave, against the State. For suppose a Member in Council should
                     express a treasonable Sentiment; shall it not be divulged? Besides the Military
                     Cabinet, will some time or other be opened, when all the Resolutions of our
                     Councils of War, will be disclosed. If it would be a Breach of honor to
                     disclose any of them now, except with the
                     restrictions I have mentioned, it would be a breach
                     then. But another Consideration offers itself on this Subject; Is it not the
                     Interest of the Country, of the supreme Council of it, to know the Weakness, or
                     Wickedness of any of their high Servants, discovered in Councils of War? I
                     humbly conceive it is: And two remarkable Instances countenance me in that Doctrine, and this Opinion; one which is handed
                     to us from the British Army, the other from our own. That from the British, is
                     from the Council of War held by General Wolfe, previous to his Landing on the
                     plains of Abraham; all the Members were opposed to the measure, but the General
                     himself, Brigadier Murray and Colonel Barry, the latter in the presence of the
                     Council, took a Copy of the Proceedings, with express Design, which he
                     declared, to give all the Honor of the measure, to General Wolfe, if he should
                     fall in the Action. That from our own, is inserted in the Trial of Major-General St
                     Clair; in which the Proceedings of two Councils of War, are inserted; and were
                     added by him: The Copies of which I have taken the Liberty to inclose.
                  I presume it will now appear to Your
                     Excellency, that in the qualified sense I have
                     mentioned, no Injury can arise to the States, or to any honest consistent
                     member of a Council of War, by his Opinion being made public. I have thus trespassed on your patience, in discussing that
                     subject, that you may be informed of the Reasons, which induced me to
                     communicate General Heath’s Opinion at the Council of war, held the 12th of
                     September 1776, as well as to justify myself in the
                     Request I made of a Copy of the Minutes of that Council. And I hope, the
                     Request I am now to make, to your Excellency, will not appear improper—It is
                     for two papers from your recording Secretary; a Certified Copy of General
                     Heath’s Letter to your Excellency, when the Army was before Boston; in which he
                        refused to take the
                     Command of a Corps destined to attack the Town of
                        Boston, which fell to him by Seniority, because
                     he was against the Measure in a Council of War; and a Copy of another Letter, of his to the Commander in Chief, dated from about the
                     25th of December 1776; to the 10th of January following, in which he reported
                     to your Excellency, General Lee’s having demanded of
                     him some of the Troops left with him at Peekskill at
                     that period; which General Heath absolutely refused;
                     because he had the particular Charge of that Post and the Troops given to him. Both these papers are of great
                     importance to me in my defence, or I should not give your Excellency any
                     trouble on this disagreeable Subject. If your Excellency will please to cause
                     the order to be made out, Major McDougall will call for it.
                  As your Excellency now commands this Army in person, I shall be
                     obliged to you for Liberty to visit the Legislature when they shall be
                     convened.
                  For the Reasons which I mentioned in a former Letter, I could not
                     think of leaving the proper limited Bounds of my Confinement on General Heath’s
                     Permission. The Charges I make against him are enclosed—Several others will be
                     added, when my Trial is compleated. ’Till then it may be improper to add, many
                     that will arise out of the Trial—I would have transmitted them immediately on
                     receiving your favor of the 1st of April; but as he had not then applied for
                     Leave of Absence as I expected he would; I imagined no time would be lost. I
                     have the Honor to be with great Truth Your Excellency’s most Obedient and most
                     humble Servant
                  
                     Alexr McDougall
                     
                  
                Enclosure
                                    
                     
                        
                           29 January-16 February 1782
                        
                     
                        Head Quarters Highland February 6th
                           1782.The following are the orders of his Excellency the Commander
                        in Chief. Head Quarters Philadelphia Tuesday January 29th 1782.
                     A General Court Martial for the tryal of Major General
                        McDougall on sundry charges exhibited against him by Major General Heath,
                        will assemble at West Point as soon as possible. Major General Lord
                        Stirling, is appointed President. The Deputy Adjutant General of the Eastern
                        Army will detail the members.
                     
                        Extract from General orders
                        Edwd Hand A. Genl
                     
                     
                        As soon as Major General Lord Stirling arrives at this Post
                           the members of the Court will be named and the place of the Courts siting
                           pointed out.
                     
                     
                     
                        Head Quarters Highlands February 13th, 1782.Extract from the orders of his Excellency the Commander in
                           ChiefHead Quarters Philadelphia January 29th 1782.
                     
                     
                     
                        
                           After orders
                        
                        The General Court Martial for the tryal of Major General
                           McDougall may be holden at West Point or some convenient place in it’s
                           vicinity.
                        CopyEdwd Hand A. GeneralThe General Court Martial whereof Major General Lord
                           Stirling is President appointed for the tryal of Major General McDougall,
                           is to sit at Mr Coopers Tavern in Fish Kill on Monday next the 18th of
                           this instant February at ten oClock A.M. Brigadiers General James Clinton
                           and Paterson, Colonel Shepard, Swift, Putnam, H. Jackson and Butler,
                           Lieutenant Colonels Commandants, Smith and Sherman, Lieutenant Colonel
                           Grosvenor, Majors Throop and Spurr will attend as members—All evidences
                           and persons concerned to attend the Court.
                        The foregoing orders I received from Lieutenant Colonel
                           Hull Deputy Adjutant General of the department.
                        
                     
                  W Point February 16th 1782Ed.
                           Haskell De.A.G.
                  
                Enclosure
                                    
                     
                        Westpoint 15th June 1782.
                     
                     Charges exhibited by Major General McDougall, to his
                        Excellency the Commander in Chief, against Major General Heath; on which
                        Major-General McDougall desires he may be put in Arrest.
                     1st For suffering Brigadier General Glover with impunity,
                        when the Army here was suffering for want of bread, and a party had refused
                        to go on Duty for want of bread, in December 1779 or in January 1780, to
                        send out of this state, about seventeen Hundred Weight of flour, contrary to
                        an express Law of this State, made to provide for and secure Provision for
                        the Army; altho’ Major Campbell informed Major General Heath of it.
                     2nd For Neglect of Duty (as he Major General Heath assumed the
                        Command of this Department) in suffering Mr Samuel Marshall on or about the
                        25th or 26th of November last to issue, and the different Commissaries in
                        this Department, to receive as a Daily Issue,
                        with Impunity, ten thousand, six hundred and five Rations of Provision, as
                        underwritten; when no such Number or quantity could possibly be daily
                        demanded; and at a time when the Army near the North River and this Garrison
                        were suffering and frequently had suffered for want of bread, of which he
                        was informed; and when it was his duty and in his
                           power only, as he assumed the general Command of the Department, to
                        correct such abuse of general Issues.
                     First  MassachusettsBrigade863 RationsSecondDodo1053 doThirdDodo1370doFirstConnecticutdo1010doSecondDodo712doOn the Lines840doWest point1594doNew Windsor610doFishKill710doFishKill Landing263doKings Ferry950doContinental Village 630  do10,605Rations
                     3d For his assuming a general Command of West point and it’s
                        Dependencies, without the necessary and known military Promulgation of his
                        having such Authority.
                     4th For unmilitary and inhuman Neglect, in not putting the
                        general Hospital Huts near New Windsor, and those for the small pox
                        patients, near the Connecticut Cantonment last Autumn and Winter; in a
                        comfortable State for the sick in them respectively; when they were suffering for want of necessary Repairs; and
                        he had means under his Orders, to make the Huts comfortable; the Neglect of
                        which in due time hath exposed those patients to
                        great Hardship and Distress, by which the service hath been injured.
                     5th For Tyrannically and assumingly on the 13th of February
                        last, ordering "the general Court Martial whereof Major General Lord
                        Stirling was President, for the Trial of Major General McDougall, to sit at
                        Mr Cooper’s Tavern in Fish Kill," contrary to the
                        Letter and Spirit, of the orders of the Commander in Chief of the 29th of
                        January last for assembling the said Court "at Westpoint or some convenient
                        pace in it’s Vicinity"; and by ordering the Court to sit at FishKill,
                        endangering the Safety of the Garrison of Westpoint, by the necessary
                        Attendance of the principal Officers of it as Members of the Court, and
                        Witnesses; and unfeelingly exposing those Officers to Expences, and their
                        Poverty and Distress to the Country; and thereby denying Justice to the said
                        McDougall, by the necessary Delays which would have been created by the
                        Court’s sitting at FishKill, instead of the Place described by the above
                        orders of the Commander in Chief, an Obedience which would have prevented
                        all those Evils.
                     The underwritten complains to his Excellency General
                        Washington, against Major General Heath for the unmilitary Neglects,
                        Inhumanity and Tyranny particularised in the Charges above mentioned, which
                        are ready to be supported by
                     
                        Alexr McDougall
                        M. General
                     
                     
                        6th For a Breach of the Instructions of the Commander in
                           Chief to him, of the 19th of August last, repecting the new boats, which directed them to be "put under
                           the Care of a Guard"; but he (Major General Heath) on the 7th of November
                           last, ordered about ninety of those new Boats from the Care of a Guard placed over them, at Danforth’s
                           Creek, by Major General McDougall; to be sent off, to Wapping Creek,
                           without placing a Guard over them, where many of them were used and abused by
                           the Inhabitants. This Charge will also be Supported
                        by
                     
                     
                        Alexr McDougall
                        M. General
                        
                     
                  
                  
               